PEOPLES BANCORP INC. – P.O. BOX 738 - MARIETTA, OHIO – 45750 www.peoplesbancorp.com NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Mark F. Bradley February 26 2009 President and Chief Executive Officer (740) 373-3155 PEOPLES BANCORP INC. DECLARES FIRST QUARTER 2009 DIVIDEND MARIETTA, Ohio - The Board of Directors of Peoples Bancorp Inc. (NASDAQ: PEBO) today declared a cash dividend of $0.23 per share payable on April 1, 2009, to shareholders of record at March 16, The first quarter dividend represents a payout of approximately $2.4 million, based on 10.4 million shares outstanding at February 26, 2009, and is equal to the dividend declared for the fourth quarter of 2008. Peoples
